DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
  The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) of claims 2, 11 and 18 has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-13, 15-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Li et al. (US 20200304805 A1), hereinafter referred to as Li.
Regarding claim 1, Zhou discloses a computer-implemented method, comprising:
receiving a bitstream of video data (See FIG. 3, the decoder receiving a compressed bit stream of video data);
enabling or disabling a coding mode for a video sequence, based on a first flag in the bitstream (See [0028] teaching that the lossless_coding_enabled_flag is included in the sequence parameter set (SPS). If this flag is set, then lossless coding parameters may be present in the bit stream at various levels); and
determining whether controlling of the coding mode is enabled or disabled at a level lower than a sequence level, based on a second flag in the bitstream (See [0029] – teaching if the  sequence lossless coding flag, sps_lossless_coding_enabled_flag,  is disabled, lower level flags for lossless coding may present in the bit stream,)
Zhou does not explicitly disclose wherein the coding mode comprises a prediction refinement with optical flow (PROF) mode.
However, Li from the same or similar endeavor of video compression discloses wherein the coding mode comprises a prediction refinement with optical flow (PROF) mode (See [0238] - a syntax element may be used to determine whether the PROF for affine prediction is enabled or not. The syntax element can be a high level syntax element in an example. For example, the syntax element may be signaled at a sequence level, a slice level, a tile level, a tile group level, a picture level, or the like).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Zhou to add the teachings of Li as above, in order to improve performance and to reduce complexity at an encoder or a decoder by conditionally enabled or disabled the PROF (Li, [0232]).
Regarding claim 2, Zhou and Li disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
the computer-implemented method according to claim 1, wherein the level lower than the sequence level is a slice level or a picture level (See [0030] - teaching controlling of the coding mode is enabled or disabled at the picture level; and [0033] – disclosing  teaching controlling of the coding mode is enabled or disabled at the slice level).
Regarding claim 3, Zhou and Li disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhou discloses the computer-implemented method according to claim 1, further comprising: in response to the controlling of the coding mode being enabled at the level lower than the sequence level, enabling or disabling the coding mode for a target lower-level region, based on a third flag in the bitstream (See [0030] - pps_lossless_coding_enabled_flag and [0033] - slice_lossless_coding_enabled_flag).
Regarding claim 4, Zhou and Li disclose all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhou discloses the computer-implemented method according to claim 3, further comprising:
detecting the third flag in a slice header of a target slice, wherein the target slice is the target lower-level region (See [0033] - slice_lossless_coding_enabled_flag, may be included in a slice header); or
detecting the third flag in a picture header of a target picture, wherein the target picture is the target lower-level region (See [0030] - pps_lossless_coding_enabled_flag, may be included in a PPS).
Regarding claim 6, Zhou and Li disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhou discloses the computer-implemented method according to claim 1, further comprising: detecting the first flag in a Sequence Parameter Set (SPS) of the video sequence (See [0028] – lossless_coding_enabled_flag, is included in the sequence parameter set (SPS).
Regarding claim 7, Zhou and Li disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhou discloses the computer-implemented method according to claim 1, further comprising: in response to the coding mode being enabled for the video sequence, detecting the second flag in the SPS of the video sequence (See [0029] and Table 1 - sps_lossless_coding_enabled_flag, included in the SPS).
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 1.
Furthermore, Zhou discloses a non-transitory computer-readable medium storing a set of instructions that is executable by at least one processor of an apparatus (See [0118]).
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 1.
Furthermore, Zhou discloses a non-transitory computer-readable medium storing a set of instructions that is executable by at least one processor of an apparatus (See [0118]).
Regarding claim 11, Zhou and Li disclose all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim. Further, claim 11 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 2.
Regarding claim 12, Zhou and Li disclose all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim. Further, claim 12 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 3.
Regarding claim 13, Zhou and Li disclose all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim. Further, claim 13 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 4.
Regarding claim 15, Zhou and Li disclose all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim. Further, claim 15 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 6.
Regarding claim 16, Zhou and Li disclose all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim. Further, claim 16 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 7.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 1.
Furthermore, Zhou discloses an apparatus, comprising: a memory configured to store a set of instructions; and one or more processors communicatively coupled to the memory and configured to execute the set of instructions to cause the apparatus to (See [0118]).
Regarding claim 18, Zhou and Li disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 18 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 2.
Regarding claim 19, Zhou and Li disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 19 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 3.
Regarding claim 20, Zhou and Li disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 20 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 4.
Regarding claim 22, Zhou and Li disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 22 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 6.
Regarding claim 23, Zhou and Li disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 23 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 7.

Claims 5, 9, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Li in view of Sethuraman et al. (WO 2020253858 A1), hereinafter referred to as Sethuraman. 
Regarding claim 5, Zhou and Li disclose all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Zhou does not explicitly disclose the computer-implemented method according to claim 1, wherein the coding mode further comprises at least one of: a bi-directional optical flow (BDOF) mode; or a decoder side motion vector refinement (DMVR) mode.
However, Sethuraman from the same or similar endeavor of video compression discloses the computer-implemented method according to claim 1, wherein the coding mode is at least one of: a bi-directional optical flow (BDOF) mode; a prediction refinement with optical flow (PROF) mode; or a decoder side motion vector refinement (DMVR) mode (P. 2, line 28 - P3, line 9 - a decoder side motion vector refinement (DMVR) mode and P. 5,  line 34 – P. 6, line 14 - bi-directional optical flow (BDOF) ).
Sethuraman, P. 3. Lines 10-17).
Regarding claim 9, Zhou and Li disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim. Further, claim 9 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 5.
Regarding claim 14, Zhou and Li disclose all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim. Further, claim 14 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 5.
Regarding claim 21, Zhou and Li disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 21 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 5.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.